Dissenting Opinion by
Mr. Justice Roberts:
I think it clear that at best the language in the bond instrument authorizing confession of judgment is ambiguous. The surety insists that the disputed phrase, “attested as aforesaid,” modifies “copy” thus requiring that the copy be attested, while the Commonwealth insists that only a copy of the attested original is required. Appellants’ position is perhaps the more logical reading for, as we said in a different context, “it is a basic postulate of good sentence structure *504to locate a modifying clause as close to its antecedent as possible. . . .” Moore v. Osser, 427 Pa. 238, 242, 233 A. 2d 579, 581 (1967). If good sentence structure is thus to hold sway, “attested as aforesaid” modifies “copy” and appellants’ insistence upon an attested copy is supported by the language of the bond instrument.
Ambiguity also lurks in the phrase “the period for appeal provided by the Act having expired.” The bond instrument leaves unexplained whether the parties intended that expiration of the appeal period should be an express condition upon the right to confess judgment, in which case an averment to that effect would be necessary.
Two well established legal maxims would thus seem to dictate that the petition to strike should have been granted. A warrant of attorney authorizing the entry of judgment must be strictly followed1 and a document will be construed against the party who drafted it,2 in this case the Commonwealth.3 Construing the two ambiguous phrases against the Commonwealth, the procedures mandated in the warrant of attorney to confess judgment were not followed, i.e., the copy was not attested and there was no allegation that the appeal period had expired; the judgment was therefore not self-sustaining of record and should have been stricken.
*505However, it is not necessary to rest upon what might, with some justice, be termed “technical” arguments. The averment of default in the confession of judgment — “defendants have neglected and failed to comply with the requirements of the said Bituminous Coal Open Pit Mining Conservation Act, with respect to the lands affected by open pit mining operations for which the said bond was executed and delivered” — is no more informative than a bare allegation that a default exists for which the surety is liable.4 Therefore, if even minimal specificity is required in an averment of default, the Commonwealth’s averment is not sufficient. I believe that a careful analysis of our cases indicates that such minimal specificity is required.
In each of our cases sustaining an averment of default the default was in some way sufficiently particularized to satisfy the rule “that where the authority to enter a judgment by confession is dependent upon some default of the defendant there must be an averment of such default before a valid judgment can be entered.”5 (Emphasis supplied.) West Penn Sand & *506Gravel Co. v. Shippingport Sand Co., 367 Pa. 218, 221, 80 A. 2d 84, 86 (1951). For example, to fulfill this requirement in West Penn there was appended to the affidavit of default, and incorporated by reference therein, a notice sent to defendant listing the nature of his defaults. Similarly, in Park-Main Co. of Penn., Inc. v. Fayette National Bank & Trust Co. of Uniontown, 397 Pa. 75, 79, 152 A. 2d 714, 716 (1959), this Court rejected a contention that an averment of default must contain “a specific averment of the facts justifying the confession,” for a default may be pleaded generally without averring with particularity the facts underlying the claim of default. However, the averment held sufficient in Park-Main was that the defendant had failed to perform several covenants (to pay rentals and taxes) in its lease and the covenants breached were pleaded with sufficient specificity that the court could determine whether the lease did authorize confession of judgment for such a breach.6 To make Park-Main authority for the majority’s position, the allegation there would have stated merely that de.fendant “breached a covenant in the lease.”
Nor do the cases cited by the majority support the conclusion that an averment as insufficiently particularized as the Commonwealth’s is sufficient. Fidelity America Financial Corp. v. Bassman, 393 Pa. 613, 144 A. 2d 841 (1958) held that an averment that defendant had failed to make payment on accounts when due was sufficient where the surety had guaranteed pay*507ment of obligations under an accounts receivable financing contract; Kros v. Bacall Textile Corp., 386 Pa. 360, 126 A. 2d 421 (1956) concerned an averment that a fire was caused by the act, fault or neglect of defendant and thus in violation of the terms of the lease. In both of these decisions the averment was sufficient to meet the applicable standard (Kros v. Bacall Textile Corp., supra at 364-65, 126 A. 2d at 424) : “In the case . . . of a judgment entered in an amicable action in pursuance of a warrant of attorney it is necessary only that the affidavit on which the confession of judgment is based should set forth defendant’s default justifying the entry of the judgment and the amount alleged to be due as a result thereof; it is not an objection to the validity of the judgment that the facts supporting such averments can be ascertained only from evidence dehors the face of the obligation; . . .” (Emphasis supplied.)
The Commonwealth’s insufficiently particularized averment does not “set forth defendant’s default” but rather baldly insists that defendant has defaulted. Such a distinction is more than a semantic quibble. Although facts need not be alleged, the default must in some general terms be specified. Thus, in my view, the Commonwealth was required to indicate what requirement of the Bituminous Coal Open Pit Mining Conservation Act had been breached, e.g., failure to file reports, failure to restore worked out coal seams, etc.; such a requirement would not impose the burden of alleging the facts supporting this determination of default.
I dissent.

 See, e.g., Roche v. Rankin, 406 Pa. 92, 97, 176 A. 2d 668, 671 (1962); Beers v. Fallen Timber Coal Co., 307 Pa. 261, 264, 161 Atl. 409, 410 (1932); Kolf v. Lieberman, 282 Pa. 479, 482, 128 Atl. 122, 123 (1925); Sterling Electric & Furniture Co. v. Irey, 189 Pa. Superior Ct. 450, 452, 150 A. 2d 363, 364 (1959).


 See cases cited and discussed in 8 P.L.E., Contracts §133.


 The code identification in the upper-left corner of the first page of the bond indicates that it is a Commonwealth prepared form.


 The surety bond guaranteed that the principal would faithfully perform all the requirements of the Bituminous Coal Open Pit Mining Conservation Act, Act of May 31, 1945, P. L. 1198, 52 P.S. §1396.1 et seq. That act, containing 21 sections, is replete with detailed and technical compliance requirements. For example, §§10, 11 and 12 alone contain more than 15 distinct requirements and procedures which must be observed by a strip mine operator. A default in performance of any of these statutory mandates would be sufficient to declare the bond defaulted.


 A line of cases beginning with Kolf v. Lieberman. 282 Pa. 479, 128 Atl. 122 (1925) has invalidated judgments because of the absence of an averment of default. It is often not clear, however, from a reading of these cases whether the court decided that there was no averment or that the averment employed was so insufficiently particularized as to be equivalent to no averment. See, e.g., Peterson v. Schultz, 162 Pa. Superior Ct. 469, 58 A. 2d 360 (1948); Advance-Rumely Thresher Co. v. Frederick, 98 Pa. Superior Ct. 560 (1930). In other cases citing Kolf, such as Commonwealth v. J. & *506A. Moeschlin, Inc., 314 Pa. 34, 170 Atl. 119 (1934), the Court merely indicated that the averment was “detailed.”


 See Thomas v. Davis, 163 Pa. Superior Ct. 6, 7-8, 60 A. 2d 405, 406 (1948) : “The warrant of attorney in the lease authorized the entry of judgment in an amicable action of ejectment if the lessees violated any of the covenants of the lease. In confessing judgment under such a warrant of attorney it is essential that the confession of judgment be accompanied by a specific averment of default within the terms of the lease itself.”